                Case
                 Case2:09-cr-00340-JAD-GWF
                      2:09-cr-00340-JAD-GWF Document
                                             Document126-1
                                                      127 Filed
                                                           Filed05/25/21
                                                                 05/25/21 Page
                                                                           Page11ofof21

PROB 22                                                                                                               DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                                 2:09CR00340
                 CORRECTED TRANSFER OF JURISDICTION                                                                   DOCKET NUMBER (Rec. Court)

                                                                                                                      1:21-cr-00139-DAD
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                                 DIVISION

                                                                                           Nevada                           U.S. Probation Office

Anhwar Telly Young
                                               FILED                         NAME OF SENTENCING JUDGE
                                            May 27, 2021
                                       CLERK, U.S. DISTRICT COURT            DATES OF PROBATION/           FROM                        TO
                                     EASTERN DISTRICT OF CALIFORNIA
                                                                             SUPERVISED RELEASE

                                                                                                                6/25/2019
OFFENSE
Not Guilty by Reason of Insanity following a violation: 18 U.S.C. §844(e), Threatening to Kill or Cause Damage by Explosives




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF                NEVADA



          IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
    or supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the Eastern District of California                         upon that Court’s order
    of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
    supervised release may be changed by the District Court to which this transfer is made without further
    inquiry of this court.*

                              5/25/2021
                                        Date                                                        United
                                                                                                       ted
                                                                                                         d SStates
                                                                                                             tatess Districtt JJudge
                                                                                                                                udge
                                                                                                                                  g

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                     Eastern             DISTRICT OF              CALIFORNIA



          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




              May 26, 2021

                 Effective Date                                                      United States District Judge
      Case 2:09-cr-00340-JAD-GWF Document 126
                                          127 Filed 05/25/21 Page 1
                                                                  2 of 1
                                                                       2




                          UNITED STATES PROBATION OFFICE
                                DISTRICT OF NEVADA
                                   MEMORANDUM

                                    RE: Anhwar Telly Young

                                     Case No.: 2:09CR00340


                      CORRECTED TRANSFER OF JURISDICTION


                                          May 25, 2021


TO:    The Honorable Jennifer A. Dorsey
       United States District Judge

Mr. Young was charged with committing the crime of Threatening to Kill or Cause Damage by
Explosives. On April 23, 2012, Mr. Young was found Not Guilty by Reason of Insanity and
Committed to the Custody of the United States Attorney General for hospitalization. On July 25,
2019, supervised release commenced in the Central District of California.

On May 20, 2021, a Transfer of Jurisdiction was initiated with the incorrect district listed for the
transfer. The correct jurisdiction is the Eastern District of California. Mr. Young’s family ties
and support are all in the Eastern District of California. Due to this, and to more effectively
address violation conduct transfer of jurisdiction is respectfully requested. Attached are the
probation forms 22.


                                                     Respectfully submitted,
                                                                         Amberleigh Barajas
                                                                         2021.05.25
                                                                         12:50:14 -07'00'
                                                     ______________________________
                                                     Amberleigh K. Barajas
                                                     Senior United States Probation Officer

Approved:
                    Digitally signed by Todd
                    Fredlund
                    Date: 2021.05.25 10:56:41
__________________________________________
                    -07'00'
Todd J. Fredlund, Supervising
United States Probation Officer
